             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00248-MR-WCM


FRANK STEPHEN ROBERTS,          )
                                )
                   Plaintiff,   )
                                )
     vs.                        )            ORDER
                                )
DELTA AIRLINES, INC.,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss [Doc. 14] and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 23] regarding the disposition of that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On July 13, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 23]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum




     Case 1:19-cv-00248-MR-WCM Document 24 Filed 08/04/20 Page 1 of 2
and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be granted.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 23] is ACCEPTED; the Defendant’s Motion to

Dismiss [Doc. 14] is GRANTED; and this action is DISMISSED WITH

PREJUDICE.

         IT IS SO ORDERED.
                                    Signed: August 4, 2020




                                          2



         Case 1:19-cv-00248-MR-WCM Document 24 Filed 08/04/20 Page 2 of 2
